



Exhibit 10.6






























MARSH & McLENNAN COMPANIES, INC.


2011 INCENTIVE AND STOCK AWARD PLAN




TERMS AND CONDITIONS
OF
STOCK OPTION AWARDS
GRANTED ON [DATE], 2019


    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
PAGE
I. BACKGROUND
1
II. AWARDS
1
A. General
1
1. Award Acceptance
1
2. Rights of Award Holders
1
3. Restrictive Covenants Agreement
1
B. Stock Options
2
1. General
2
2. Vesting
2
3. Term
2
4. Exercisability
2
5. Method of Exercise of an Option
2
C. Satisfaction of Tax Obligations
3
1. Personal Tax Advisor
3
2. U.S. Employees
3
3. Non-U.S. Employees
3
III. EMPLOYMENT EVENTS
3
A. Death
3
B. Permanent Disability
4
C. Termination by You Outside of the European Union - Age and Service
        Vesting
4
D. Termination by You Within the European Union - Retirement Treatment
4
E. Termination by the Company Other Than for Cause
5
1. Treatment of Stock Options
5
2. Important Notes
5
F. All Other Terminations
6
G. Date of Termination of Employment
6
H. Conditions for All or a Portion of an Award to Remain Outstanding
       Following a Termination of Employment and Exercisability of Options
       Following a Termination of Employment
6
1. Restrictive Covenants Agreement
6
2. Waiver and Release and Restrictive Covenants Agreement
7
IV. CHANGE IN CONTROL PROVISIONS
7
A. Treatment of Stock Options
7
B. Waiver and Release
7
C. Other Matters
8
V. DEFINITIONS
8
VI. ADDITIONAL PROVISIONS
10
A. Additional Provisions - General
10
1. Administrative Rules
10
2. Amendment
10
3. Limitations
10





    
    
    

--------------------------------------------------------------------------------





4. Cancellation or Clawback of Awards
10
5. Governing Law; Choice of Forum
10
6. Severability; Captions
11
7. Electronic Delivery and Acceptance
11
8. Waiver
11
B. Additional Provisions - Outside of the United States
11
1. Changes to Delivery
11
2. Amendment and Modification
11
VII. QUESTIONS AND ADDITIONAL INFORMATION
12











    
    
    

--------------------------------------------------------------------------------






I.    BACKGROUND
A Stock Option award (“Award”) has been granted to you under the Marsh &
McLennan Companies, Inc. 2011 Incentive and Stock Award Plan (the “Plan”),
subject to your acceptance as described in Section II.A.1. The number of shares
of Marsh & McLennan Companies, Inc. (“Marsh & McLennan Companies”) common stock
covered by the Award, instructions on how to accept or decline the Award and the
deadline for accepting the Award will be provided to you by Global & Executive
Compensation and/or the stock plan service provider of the Company (as defined
in Section V.E.). The Award is also subject to the terms and conditions set
forth herein (the “Terms and Conditions”) and to additional terms and conditions
as set forth in the country-specific notices (the “Country-Specific Notices”).
The Prospectus dated [DATE], also describes important information about the
Plan. The Terms and Conditions, the Country-Specific Notices and the Plan will
be referred to herein as the “Award Documentation”. As used herein, “Common
Stock” means common stock of Marsh & McLennan Companies.
Capitalized terms in these Terms and Conditions are defined in Section V.
II.    AWARDS
A.
General.

1.
Award Acceptance. The grant of this Award is contingent upon your acceptance, by
the date and in the manner specified by Global & Executive Compensation and/or
the Company’s stock plan service provider, of these Terms and Conditions, the
Country-Specific Notices and Restrictive Covenants Agreement as described in
Section II.A.3. If you decline the Award or if you do not accept the Award and
any applicable documents described in the preceding sentence by the deadline
date and in the manner specified, then the Award will be cancelled as of the
grant date of the Award.

2.
Rights of Award Holders. Unless and until the vesting conditions of the Award
have been satisfied and shares of Common Stock, as applicable, have been
delivered to you upon your exercise of the Award in accordance with the Award
Documentation, you have none of the rights of ownership to such shares (e.g.,
Options cannot be transferred or assigned; Options have no voting rights, etc.).

3.
Restrictive Covenants Agreement. As described in Section II.A.1., a Restrictive
Covenants Agreement (“Restrictive Covenants Agreement”) in a form determined by
Marsh & McLennan Companies must be in place in order to accept the Award, you
must execute or reaffirm, as determined by Marsh & McLennan Companies, in its
sole discretion, the Restrictive Covenants Agreement in order for the Award to
vest pursuant to certain employment events as described in Section III., and you
must further execute or reaffirm, as determined by Marsh & McLennan Companies,
in its sole discretion, and be in compliance with the Restrictive Covenants
Agreement in order to exercise an Option whether or not you are employed by the
Company at that time. Failure to timely execute the Restrictive Covenants
Agreement by the date specified by the Company or failure to timely execute or
reaffirm and comply with the Restrictive Covenants Agreement as described in
Section III.H.1. or 2., as applicable, will result in cancellation or forfeiture
of any rights, title and interest in and to the Award, without any liability to
the Company.



1
    
    

--------------------------------------------------------------------------------





B. Stock Options.
1.
General. A stock option (“Option”) represents the right to purchase a number of
shares of Common Stock (the “Option Shares”) at a specified exercise price for a
specified period.

2.
Vesting. Subject to your continued employment, 25% of the Option Shares covered
by the Option will vest on each of the first four anniversaries of the grant
date of the Award. Each date on which an Option Share covered by the Option is
scheduled to vest is an “Option Scheduled Vesting Date.” In the event of your
termination of employment or occurrence of your Permanent Disability (as defined
in Section V.H.) prior to an Option Scheduled Vesting Date, your right to any
Option Shares covered by the Option that are unvested immediately prior to your
termination of employment or occurrence of your Permanent Disability, as
applicable, will be determined in accordance with Section III. For the avoidance
of doubt, the date of your termination of employment for purposes of this
Section II.B.2. will be determined in accordance with Section III.G.

3.
Term. Subject to your continued employment, the Option will expire on the day
immediately preceding the tenth anniversary of the grant date of the Award
(“Option Expiration Date”). If your employment terminates before the Option
Expiration Date, your right to exercise any vested Option Shares covered by the
Option will be determined in accordance with Section III.

4.
Exercisability. The Option Shares covered by the Option will become exercisable
when they vest. You are responsible for keeping track of exercise periods while
actively employed and, if applicable, any post-termination exercise periods.

5.
Method of Exercise of an Option.

a.
General Procedures. An Option may be exercised by written notice (or other
notice as required by the Company and/or its stock plan service provider) to
Marsh & McLennan Companies or an agent appointed by Marsh & McLennan Companies,
in form and substance satisfactory to Marsh & McLennan Companies, which must
state the election to exercise such Option, the number of Option Shares for
which such Option is being exercised and such other representations and
agreements as may be required pursuant to the provisions of the Award
Documentation (the “Exercise Notice”). The Exercise Notice must be accompanied
by (i) any required income tax forms and (ii) any required reaffirmation of the
Restrictive Covenants Agreement, unless (A) the Option is being exercised after
your death in accordance with Section III. or (B) as otherwise determined by
Marsh & McLennan Companies.

b.
Payment of Exercise Price. Payment of the aggregate exercise price may be made
with U.S. dollars or by tendering shares of Common Stock (including shares of
Common Stock acquired from a stock option exercise or a stock unit award
vesting) at your election.

c.
Distribution of Option Shares. The shares of Common Stock from the Option
exercise will be distributed as specified in the Exercise Notice, after you have
satisfied applicable tax obligations, as described in Section II.C., and fees.



2
    
    

--------------------------------------------------------------------------------





C.
Satisfaction of Tax Obligations.

1.
Personal Tax Advisor. Neither the Company nor any Company employee is authorized
to provide personal tax advice to you. It is recommended that you consult with
your personal tax advisor for more detailed information regarding the tax
treatment of the Award, especially before making any decisions that rely on that
tax treatment.

2.
U.S. Employees. Applicable taxes (including employment taxes) are required by
law to be withheld when a nonqualified Option is exercised. A sufficient number
of whole shares of Common Stock resulting from the Option exercise will be
retained by Marsh & McLennan Companies to satisfy the tax-withholding obligation
unless you elect in the Exercise Notice to satisfy all applicable tax
withholding in another manner.

3.
Non-U.S. Employees.

a.
In most countries, the value of an Option is generally not taxable on the grant
date. If the value of the Option is not taxable on the grant date, it will, in
most countries, be taxed at a later time, for example, upon exercise of the
Option and delivery of shares of Common Stock in respect of the Option, and/or
the subsequent sale of the shares of Common Stock.

b.
Withholding. Marsh & McLennan Companies and/or your employer shall have the
power and the right to deduct and withhold from the Award and other compensation
or to require you to remit to Marsh & McLennan Companies and/or to your
employer, an amount sufficient to satisfy any taxes that Marsh & McLennan
Companies expects to be payable under the laws of any country, state, province,
city or other jurisdiction, including but not limited to income taxes, payroll
taxes, fringe benefits, payment on account, capital gain taxes, transfer taxes,
social security contributions and National Insurance Contributions with respect
to the Award, and any and all associated tax events derived therefrom. If
applicable, Marsh & McLennan Companies and/or your employer will, to the extent
permissible under applicable law or otherwise agreed between you and Marsh &
McLennan Companies and/or your employer, retain and sell a sufficient number of
whole shares of Common Stock distributable in respect of the Award for this
purpose.

III.     EMPLOYMENT EVENTS
A.
Death.

In the event your employment is terminated because of your death, the Option
will fully vest with respect to any unvested Option Shares and will become
exercisable as of the date of your death. The person or persons to whom your
rights under the Option shall pass by will or the laws of descent and
distribution shall be entitled to exercise such Option with respect to any
Option Shares that vest (and any Option Shares that were already vested at the
time of your death) within two years after the date of death, but in no event
shall the Option be exercisable after the Option Expiration Date.


3
    
    

--------------------------------------------------------------------------------





B.
Permanent Disability.

Upon the occurrence of your Permanent Disability, the Option will fully vest
with respect to any unvested Option Shares and will become exercisable; provided
that you satisfy the conditions described in Section III.H.1; and provided
further that any such Option Shares that vest in accordance with this Section
III.B. (and any Option Shares that were already vested at the time your
Permanent Disability occurred) shall be exercisable for two years following the
occurrence of your Permanent Disability, but in no event shall the Option be
exercisable after the Option Expiration Date.
C.
Termination by You Outside of the European Union - Age and Service Vesting . If
you have satisfied the Age and Service Criteria for Vesting (as defined in
Section V.A.) on or before the date you terminate your employment with the
Company for any reason other than death or the occurrence of your Permanent
Disability and you are determined by Marsh & McLennan Companies, in its sole
discretion, to be employed outside of the European Union (as defined in Section
V.F.), then this Section III.C. shall apply. For the avoidance of doubt, Section
III.E. will govern the treatment of the Award in the event your employment is
terminated by the Company other than for Cause (as defined in Section V.B.).

Upon such termination of employment, the Option will continue to vest with
respect to any unvested Option Shares as provided in Section II.B.2. as if your
employment had not terminated and the Option Shares will become exercisable as
provided in Section II.B.4., provided that you satisfy the conditions described
in Section III.H.1. Provided that you satisfy the conditions described in
Section III.H.1., any such Option Shares that vest (and any Option Shares that
were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date.     
D.
Termination by You Within the European Union - Retirement Treatment. Provided
you have a minimum of five years of service with the Company on or before you
terminate employment, you will be eligible to apply for retirement treatment. If
you are determined by the Retirement Treatment Committee (as defined in Section
V.I.) to be eligible for retirement treatment on or following the time you
terminate your employment with the Company for any reason other than death or
the occurrence of your Permanent Disability and you are determined by the
Company, in its sole discretion, to be employed within the European Union, then
this Section III.D. shall apply. For the avoidance of doubt, Section III.E. will
govern the treatment of the Award in the event your employment is terminated by
the Company other than for Cause (as defined in Section V.B.).

Upon such termination of employment, the Option will continue to vest with
respect to any unvested Option Shares as provided in Section II.B.2. as if your
employment had not terminated and the Option Shares will become exercisable as
provided in Section II.B.4.; provided that you satisfy the conditions described
in Section III.H.1. Provided that you satisfy the conditions described in
Section III.H.1., any such Option Shares that vest (and any Option Shares that
were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date. For the avoidance of doubt, if an
Option Scheduled Vesting Date occurs following the date that you


4
    
    

--------------------------------------------------------------------------------





terminate your employment but prior to the date the Retirement Treatment
Committee determines that you are eligible for retirement treatment, the Options
Shares that were scheduled to vest on such Option Scheduled Vesting Date will
vest on the date you are determined by the Retirement Treatment Committee to be
eligible for retirement treatment.
E.
Termination by the Company Other Than for Cause.

1. Treatment of Stock Options.
a.
General. Except as otherwise provided in Sections III.E.1.b. and IV., in the
event the Company, in its sole discretion, determines that your employment is
terminated other than for Cause, your rights, title and interest in and to any
unvested Option Shares will be canceled upon such termination of employment.
Provided that you satisfy the conditions to vesting described in Section
III.H.2., any Option Shares that were vested at the time of your termination of
employment shall be exercisable until the earlier of 90 days following your
termination of employment and the Option Expiration Date.

b.
Termination by the Company Other Than for Cause After Satisfaction of Age and
Service Criteria for Vesting or You Are Determined to Be Eligible for Retirement
Treatment. In the event the Company, in its sole discretion, determines that
your employment is terminated other than for Cause, and on or before such time
you satisfy the Age and Service Criteria for Vesting or you are determined by
the Retirement Treatment Committee to be eligible for retirement treatment on or
following your termination of employment, the Option will continue to vest with
respect to any unvested Option Shares as provided in Section II.B.2. as if your
employment had not terminated and the Option Shares will become exercisable as
provided in Section II.B.4.; provided that you satisfy the conditions to vesting
described in Section III.H.2. Provided that you satisfy the conditions described
in Section III.H.2., any such Option Shares that vest (and any Option Shares
that were already vested at the time of your termination of employment) shall be
exercisable until the earlier of the fifth anniversary of your termination of
employment and the Option Expiration Date. For the avoidance of doubt, if an
Option Scheduled Vesting Date occurs following the date that your employment is
terminated by the Company but prior to the date the Retirement Treatment
Committee determines that you are eligible for retirement treatment, the Options
Shares that were scheduled to vest on such Option Scheduled Vesting Date will
vest on the date you are determined by the Retirement Treatment Committee to be
eligible for retirement treatment.

2.
Important Notes.

a.
Sale of Business Unit. For purposes of this Award, in the event of a sale or
similar transaction involving the business unit for which you work (“Employing
Company”) as a result of which the Employing Company ceases to be a subsidiary
or affiliate of Marsh & McLennan Companies, your employment will be deemed
terminated by the Company other than for Cause, even if your employment with the
Employing Company continues after the sale or similar transaction.



5
    
    

--------------------------------------------------------------------------------





b.
Constructive Discharge. The Award will not vest upon a constructive discharge,
including if any court or regulatory agency retroactively concludes or
interprets events to have constituted a constructive discharge.

F.
All Other Terminations. For all other terminations of employment not described
in Sections III.A. through E. or Section IV. (including, but not limited to, a
termination by the Company for Cause, your resignation without having satisfied
the Age and Service Criteria for Vesting as described in Section III.C., or your
resignation without meeting the minimum service requirement or without having
been determined by the Retirement Treatment Committee to be eligible for
retirement treatment on or following your termination of employment as described
in Section III.D.), any rights, title and interest in and to any remaining
unvested portion of the Award shall be cancelled as of the date your employment
is treated as having terminated as described in Section III.G. Provided that you
satisfy the conditions to vesting described in Section III.H.1., any Option
Shares that were vested at the time of your termination of employment (except if
you are terminated by the Company for Cause) shall be exercisable until the
earlier of 90 days following your termination of employment and the Option
Expiration Date. If you are terminated by the Company for Cause, any rights,
title and interest in and to any remaining vested or unvested portion of the
Award shall be cancelled as of the date your employment is treated as having
terminated as described in Section III.G.

G.
Date of Termination of Employment. For the avoidance of doubt, for purposes of
determining vesting under Section II.B.2., your employment will be treated as
having terminated on your last day of employment with the Company.

H.
Conditions for All or a Portion of an Award to Remain Outstanding Following a
Termination of Employment and Exercisability of Options Following a Termination
of Employment.

1.
Restrictive Covenants Agreement. In the event of (i) the occurrence of your
Permanent Disability as described in Section III.B., (ii) your termination of
employment after satisfying the Age and Service Criteria for Vesting as
described in Sections III.C., (iii) a determination by the Retirement Treatment
Committee that you are eligible for retirement treatment as described in Section
III.D., or (iv) your termination of employment (other than a termination by the
Company for Cause) as described in Section III.F., you will be required to
execute or reaffirm, as determined by Marsh & McLennan Companies in its sole
discretion, and return to Marsh & McLennan Companies (or an agent appointed by
Marsh & McLennan Companies) a Restrictive Covenants Agreement. Failure to (a)
execute or reaffirm such an agreement by the date specified by the Company,
which shall be in no event later than 60 days following the occurrence of your
Permanent Disability as described in Section III.B. or your termination of
employment as described in Section III.C. or III.F., and no later than 60 days
following the determination that you are eligible for retirement treatment if
your termination of employment is pursuant to III.D., or (b) comply with the
Restrictive Covenants Agreement will result in the cancellation or forfeiture of
any rights, title and interest in and to the Award without any liability to the
Company.



6
    
    

--------------------------------------------------------------------------------





2.
Waiver and Release and Restrictive Covenants Agreement. In the event of your
termination of employment by the Company other than for Cause as described in
Section III.E., you will be required to (i) execute or reaffirm, as determined
by Marsh & McLennan Companies in its sole discretion, and return to Marsh &
McLennan Companies (or an agent appointed by Marsh & McLennan Companies) a
Restrictive Covenants Agreement and (ii) execute and not revoke a waiver and
release agreement, if provided to you by the Company at the time of your
termination of employment. Failure to meet these requirements by the date
specified by the Company, which shall be in no event later than 60 days
following your termination of employment, or failure to comply with the waiver
and release agreement or the Restrictive Covenants Agreement, as applicable, or
failure to continue to be in compliance with the applicable agreement will
result in the cancellation or forfeiture of any rights, title and interest in
and to the Award without any liability to the Company.

IV.    CHANGE IN CONTROL PROVISIONS
A.
Treatment of Stock Options

Upon the occurrence of a Change in Control (as defined in Section V.C.), the
Option Shares will continue to vest in accordance with the vesting schedule
specified in Section II.B.2 and subject to earlier vesting or forfeiture
pursuant to Section III.; provided that the Option Shares will become fully
vested at your termination of employment by the Company other than for Cause, or
by you for Good Reason (as defined in Section V.G.), during the 24-month period
following such Change in Control and will be treated as set forth below,
provided that you satisfy the conditions described in Section IV.B
Notwithstanding the foregoing, if the Option Share is not assumed, converted or
replaced in connection with a Change in Control on an equivalent basis, the
Option Shares will fully vest immediately prior to the Change in Control and
will be treated as follows:
Provided that you satisfy the conditions described in Section IV.B., any such
Option Shares that vest (and any Option Shares that were already vested at the
time of your termination of employment) shall be exercisable until the earlier
of (a) 90 days following your termination of employment or the occurrence of the
Change in Control, as applicable, and (b) the Option Expiration Date.
B.
Waiver and Release

In the event of your termination of employment by the Company other than for
Cause or by you for Good Reason during the 24-month period following such Change
in Control, you will be required to execute and not revoke a waiver and release
agreement, if provided by the Company at the time of your termination of
employment. Failure to meet these requirements by the date specified by the
Company, which shall be in no event later than 60 days following your
termination of employment, or failure to comply with the waiver and release
agreement, and be in compliance with the agreement, if applicable, will result
in the cancellation or forfeiture of any rights, title and interest in and to
the Award.


7
    
    

--------------------------------------------------------------------------------





C.
Other Matters

For the avoidance of doubt, in the event of your termination of employment by
the Company other than for Cause or by you for Good Reason during the 24-month
period following such Change in Control and, on or before the date of your
termination of employment you satisfy the Age and Service Criteria for Vesting
as described in Section III.C., or you are determined by the Retirement
Treatment Committee to be eligible for retirement treatment on or following your
termination of employment as described in Section III.D., any unvested Options
covered by the Award will be treated as described in this Section IV.; provided
that you satisfy or have satisfied, as applicable, the conditions described in
Section IV.B.; provided further that any such Option Shares that vest (and any
Option Shares that were already vested at the time of your termination of
employment) shall be exercisable until the earlier of the fifth anniversary of
your termination of employment and the Option Expiration Date.
V.    DEFINITIONS
As used in these Terms and Conditions:
A.
“Age and Service Criteria for Vesting” shall mean: (a) you are at least age 65
and have a minimum of one year of service with the Company or (b) you are at
least age 55 but are not yet age 65 and have a minimum of five years of service
with the Company. For the avoidance of doubt, Age and Service Criteria for
Vesting is not applicable to you if you are determined by the Company, in its
sole discretion, to be employed within the European Union.

B.
“Cause” shall mean:

1.
willful failure to substantially perform the duties consistent with your
position which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

2.
willful violation of any written Company policies, including but not limited to,
The Marsh & McLennan Companies Code of Conduct, The Greater Good;

3.
commission at any time of any act or omission that results in a conviction, plea
of no contest, plea of nolo contendere, or imposition of unadjudicated probation
for any felony or crime involving moral turpitude;

4.
unlawful use (including being under the influence) or possession of illegal
drugs;

5.
any gross negligence or willful misconduct resulting in a material loss to the
Company, or material damage to the reputation of the Company; or

6.
any violation of any statutory or common law duty of loyalty to the Company,
including the commission at any time of any act of fraud, embezzlement, or
material breach of fiduciary duty against the Company.

C. “Change in Control” shall have the meaning set forth in the Plan.
D. “Committee” shall mean the Compensation Committee of the Board of Directors
of Marsh & McLennan Companies.
E.
“Company” shall mean Marsh & McLennan Companies or any of its subsidiaries or
affiliates.



8
    
    

--------------------------------------------------------------------------------





F.
“European Union” shall include all member states and the United Kingdom, if the
United Kingdom leaves the European Union.

G.
“Good Reason” shall mean any one of the following events without your written
consent:

1.
material reduction in your base salary;

2.
material reduction in your annual incentive opportunity (including a material
adverse change in the method of calculating your annual incentive);

3.
material diminution of your duties, responsibilities or authority; or

4.
relocation of more than 50 miles from your principal place of employment
immediately prior to the Change in Control; provided that you provide Marsh &
McLennan Companies with written notice of your intent to terminate your
employment for Good Reason within 60 days of your becoming aware of any
circumstances set forth above (with such notice indicating the specific
termination provision above on which you are relying and describing in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision) and that you
provide Marsh & McLennan Companies with at least 30 days following receipt of
such notice to remedy such circumstances.

H.
“Permanent Disability” will be deemed to occur when it is determined (by Marsh &
McLennan Companies’ disability carrier for the primary long-term disability plan
or program applicable to you because of your employment with the Company) that
you are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

I.
“Retirement Treatment Committee” is comprised of employees of the Company
appointed by the Committee.

J.
Additional Definitions.

The terms below are defined on the following pages
Award    1
Award Documentation    1
Common Stock    1
Country-Specific Notices    1
Employing Company    5
Exercise Notice    2
Marsh & McLennan Companies    1
Option    2
Option Expiration Date    2
Option Scheduled Vesting Date    2
Option Shares    2
Plan    1
Restrictive Covenants Agreement    1
Terms and Conditions    1


9
    
    

--------------------------------------------------------------------------------





VI.    ADDITIONAL PROVISIONS
A.
Additional Provisions—General

1.
Administrative Rules. The Award shall be subject to such additional
administrative regulations as the Committee may, from time to time, adopt. All
decisions of the Committee upon any questions arising under the Award
Documentation shall be conclusive and binding. The Committee may delegate to any
other individual or entity the authority to perform any or all of the functions
of the Committee under the Award, and references to the Committee shall be
deemed to include any such delegate.

2.
Amendment. The Committee may, in its sole discretion, amend the terms of the
Award, including, without limitation, to impose additional requirements on the
Award and on any shares of Common Stock acquired with respect to the Award;
provided, however, that if the Committee concludes, in its sole discretion, that
such amendment is likely to materially impair your rights with respect to the
Award, such amendment shall not be implemented with respect to the Award without
your consent, except to the extent that any such action is made to cause the
Award to comply with applicable law, currency controls, stock market or exchange
rules and regulations, or accounting or tax rules and regulations, or is
otherwise made in accordance with Section VI.A.4.

3.
Limitations. Payment of the Award is not secured by trust, insurance contract or
other funding medium, and you do not have any interest in any fund or specific
asset of Marsh & McLennan Companies by reason of the Award. Your right to
payment of the Award is the same as the right of an unsecured general creditor
of Marsh & McLennan Companies.

4.
Cancellation or Clawback of Awards.

a.
Marsh & McLennan Companies may, to the extent permitted or required by any
applicable law, stock exchange rules, currency controls, or any applicable
Company policy or arrangement in effect prior to the vesting of any unvested
portion of the Award, or as specified in the Award Documentation, cancel, reduce
or require reimbursement of the Award.

b.
If you fail to repay any amount due pursuant to this Section VI.A.4., the
Company may bring an action in court to recover the amount due. You acknowledge
that, by accepting the Award, you agree to pay all costs, expenses and
attorney’s fees incurred by the Company in any proceeding for the collection of
amounts due pursuant to this Section VI.A.4., provided that the Company prevails
in whole or in part in any such proceeding. The Company may also, to the extent
permitted by applicable law, reduce any amounts owed to you by the Company in an
amount up to the full amount of the repayment due.

5.
Governing Law; Choice of Forum. The Award and the Award Documentation applicable
to the Award are governed by and subject to the laws of the State of Delaware,
without regard to the conflict of law provisions, as set forth in Section 10.J
of the Plan. For purposes of any action, lawsuit, or other proceedings arising



10
    
    

--------------------------------------------------------------------------------





out of or relating to this Award, including without limitation, to enforce the
Award Documentation, the Company and you each hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in the State of
New York, and any appellate court thereof. The Company and you agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
6.
Severability; Captions. In the event that any provision of this Award is
determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this Award will be unaffected thereby and will remain in full
force and effect to the fullest extent permitted by law. The captions of this
Award are not part of the provisions of this Award and will have no force or
effect.

7.
Electronic Delivery and Acceptance. Marsh & McLennan Companies may, in its sole
discretion, decide to deliver any documents related to the Award and/or your
current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Marsh & McLennan Companies or an agent appointed by Marsh &
McLennan Companies.

8.
Waiver. You acknowledge that neither a waiver by Marsh & McLennan Companies of
your breach of any provision of the Award Documentation nor a prior waiver by
Marsh & McLennan Companies of a breach of any provision of the Award
Documentation by any other participant of the Plan shall operate or be construed
as a waiver of any other provision of the Award Documentation, or of any
subsequent breach by you.

B.
Additional Provisions—Outside of the United States

1.
Changes to Delivery. In the event that Marsh & McLennan Companies considers that
due to legal, regulatory or tax issues the normal exercise of an Award (as
described in these Terms and Conditions) by a participant outside the United
States would not be appropriate, then Marsh & McLennan Companies may, in its
sole discretion, determine how and when the value of the Award will be
delivered. Without limitation, this may include making any payments due under
the Award in an amount equivalent to the value of the Award on the date of
exercise after payment of applicable taxes and fees and any exercise price If
the value of an Award is to be delivered in cash instead of shares of Common
Stock, Marsh & McLennan Companies may sell any shares of Common Stock
distributable in respect of the Award on your behalf and use the proceeds (after
payment of applicable taxes, fees and any exercise price) to satisfy the Award.

2.
Amendment and Modification. The Committee may modify the terms of any Award
under the Plan granted to you in any manner deemed by the Committee to be
necessary or appropriate in order for such Award to conform to laws, regulations
and customs of the country (other than the United States) in which you are then
resident or primarily employed or were resident or primarily employed at the
time of grant or during the term of the Award, or so that the value and other
benefits of the Award to you, as affected by non-U.S. tax laws and other
restrictions



11
    
    

--------------------------------------------------------------------------------





applicable as a result of your residence or employment outside of the United
States, shall be comparable to the value of such an Award to an individual who
is resident or primarily employed in the United States.
VII.    QUESTIONS AND ADDITIONAL INFORMATION
Please retain this document in your permanent records. If you have any questions
regarding the Award Documentation or if you would like an account statement
detailing each type of equity-based award and the number of shares of Common
Stock covered by such equity-based award that comprises the Award, and the
exercise price, vesting date(s) and expiration date of such equity-based awards
that comprise the Award, or any other information, please contact:
Global & Executive Compensation
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036-2774
United States of America
Telephone Number: +1 212 345-9722
Facsimile Number: +1 212 948-8481
Email: mmc.compensation@mmc.com


12
    
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Marsh & McLennan Companies has caused these Terms &
Conditions to be duly executed by the facsimile signature of its Senior Vice
President, Chief Human Resources Officer as of the day and year first above
written. By consenting to these Terms and Conditions, you agree to the
following: (i) you have carefully read, fully understand and agree to all of the
terms and conditions described herein and in the Award Documentation; and (ii)
you understand and agree that these Terms & Conditions and the Award
Documentation constitute the entire understanding between you and Marsh &
McLennan Companies regarding the Award, and that any prior agreements,
commitments or negotiations concerning the Award are replaced and superseded.
The grant of the Award is contingent upon your acceptance of these Terms and
Conditions, Country-Specific Notices and Restrictive Covenants Agreement (if
applicable) by the date and in the manner specified in materials provided to you
by Global & Executive Compensation and/or the Company’s stock plan service
provider. If you decline the Award or you do not accept the Award and any
applicable documents described in the preceding sentence by the date and in the
manner specified, the Award will be cancelled as of the grant date of the
Award.    
    


/s/Laurie Ledford
Laurie Ledford
SVP, Chief Human Resources Officer


13
    
    